DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Godai et al [US 2010/0199861A1] in view of Goto et al [US 2016/0015076A1] and Store Meat NPL [Store Meat to Avoid Freezer Burn].
 	Godai teaches a method for freezing and preserving food (paragraph 0057) by placing the food in a freezer container (Figure 1, #100, 21; paragraph 0042), the food being meat such as pork (paragraph 0018, 0073), freezing the food in the container by use of air at -60 to 0°C or air at -5 to 10°C (paragraph 0067), applying an AC voltage to the frozen food (paragraph 0055) at 1 µA to 1,000 mA (paragraph 0056), the prevention of freezer burn due to oxidation (paragraph 0060-0063), prevention of degradation due to release of water upon thawing (paragraph 0059), preserving the food for one week (paragraph 0071), and thawing the frozen food while applying the AC voltage (paragraph 0101).
	Godai et al do not explicitly recite preserving for 3 months to 2 years (claim 1), or 7 months to 2 years (claim 5).
Goto et al teach a method for preserving foods by application of a weak electrical current of 0.002-0.2 A (abstract) while freezing the food as well as during extended storage (Figure 13; paragraph 0094) to provide oxidation inhibition and bacteria growth suppression (paragraph 0101), and freezing the food at temperatures such as -18°C (paragraph 0171-0176).
Store Meat NPL teaches that meat was conventionally stored at freezer temperatures for periods of 4-12 months for beef, lamb, veal, and pork cuts (page 4).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed freezer time into the invention of Godai et al, in view of Store Meat NPL and Goto et al, since all are directed to methods of preserving meat, since Godai et al already included freezing the food in the container by use of air at -60 to 0°C or air at -5 to 10°C (paragraph 0067) and applying an AC voltage to the frozen food (paragraph 0055) at 1 µA to 1,000 mA (paragraph 0056); since frozen meats were commonly treated with low amperage electricity during freezer storage (Figure 13; paragraph 0094, 0171-0176) as shown by Goto et al; since meat was conventionally stored at freezer temperatures for periods of 4-12 months as evidenced by Meat NPL, and since storing frozen meat for long periods while also applying weak electrical current would have helped prevent freezer burn and other detrimental quality effects and thus provided a more desirable product for the consumer.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Godai et al, in view of Goto et al and Store Meat NPL, as applied above, and further in view of Matsumoto et al [Pat. No. 3,881,032].
Godai et al, Goto et al, and Store Meat NPL teach the above mentioned concepts. Godai et al do not explicitly recite a temperature of -32 to -25°C (claim 3-4). Matsumoto et al teach a method for freezing foods at a temperature of -25 to -35°C (abstract). It would have been obvious to one of ordinary skill in the art to incorporate the claimed temperature range into the invention of Godai et al, in view of Matsumoto et al, since both are directed to methods of freezing foods, since Godai et al already taught freezing the food in the container by use of air at -60 to 0°C (paragraph 0067), since foods were commonly stored at freezing temperatures of -25 to -35°C (abstract) as shown by Matsumoto et al, and since the claimed temperature range would have been used in the method of Godai, in view of Matsumoto et al, during the course of normal experimentation and optimization procedures due to factors such as the type of food, the size and amount of food, and/or the desired preservation time.

Response to Arguments
Applicant's arguments filed 10/20/22 have been fully considered but they are not persuasive. 
Applicant argues that Godai et al do not disclose freezing with electrical treatment. However, Godai et al clearly taught freezing the food in the container by use of air at -60 to 0°C or air at -5 to 10°C (paragraph 0067) and applying an AC voltage to the frozen food (paragraph 0055) at 1 µA to 1,000 mA (paragraph 0056).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., an absence of specific types of packaging) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW E BECKER/Primary Examiner, Art Unit 1792